     Case 2:19-cv-04335-MTL-MHB Document 110 Filed 12/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Melinda Gabriella Valenzuela,                     No. CV-19-04335-PHX-MTL (MHB)
10                   Plaintiff,                         ORDER
11    v.
12    Adam Perkins, et al.,
13                   Defendants.
14
15           Before the Court is Defendants Christina Andre, Chidozie C. Eze, and Jessica Todd
16    (Trojanowski) (collectively “Defendants”) and Plaintiff’s Stipulation to Dismiss (the

17    “Stipulation”). (Doc. 107.) In this case, Defendants are represented by two sets of counsel.
18    That is, attorneys from Quintairos, Prieto, Wood & Boyer P.A. represent Defendants with

19    respect to allegations arising before July 1, 2019, while an attorney from Broening Oberg

20    Woods & Wilson P.C. represents Defendants as to allegations arising on or after July 1,
21    2019. (See Doc. 34 at 1 n.1.) The Stipulation requests that the Court only “dismiss the
22    claims/allegations” which “occurred on or after July 1, 2019.” (Doc. 107 at 1.) The Court

23    declines to do so.

24           The law does not recognize each Defendant as two different people merely because

25    their allegedly unconstitutional conduct occurred while two separate private healthcare

26    entities provided healthcare for the Arizona Department of Corrections. Counsels’ position
27    to the contrary would make it impossible for the Court to manage its own docket.
28           Accordingly,
     Case 2:19-cv-04335-MTL-MHB Document 110 Filed 12/02/20 Page 2 of 2



 1           IT IS ORDERED denying the Stipulation (Doc. 107), without prejudice. The
 2    parties may renew their request if either remaining claim is resolved in its entirety.
 3           Dated this 2nd day of December, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
